Per Curiam:
We granted the writ of certiorari in this case in order that we might address important public issues relative to the law of defamation. However, before the filing of a brief in this Court respondent Avocet Development Corporation, the *594original plaintiff, had a change of heart. It announced a desire to dismiss its cause of action and to start the new year on a clean slate. To that end, it moved to dismiss the appeal with prejudice. Petitioner Mary Anne Moore has resisted. She is disturbed by the unreported opinion of the Court of Special Appeals and fears that others "may rely upon the erroneous decision by the Court of Special Appeals as justification for harassing lawsuits.” The fear is misplaced since under our rules it may not be cited as authority.
We are of the view that if the party plaintiff wishes to abandon its claim it should be permitted to do so and the issues raised thus become moot.

Judgment of the Court of Special Appeals vacated and case remanded to that Court for further remand to the Circuit Court for Anne Arundel County for purpose of entry of a judgment of non pros in favor of the defendant against the plaintiff for costs, pursuant to the request of appellee, the plaintiff in that proceeding.


Costs in this Court to be paid by appellee.